                          Case 20-13005-CSS               Doc 138       Filed 12/31/20         Page 1 of 14




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


                                                                        )
             In re:                                                     )    Chapter 11
                                                                        )
             NORTHWEST HARDWOODS, INC., et al.,1                        )    Case No. 20-13005 (CSS)
                                                                        )
                                                          Debtors.      )    (Jointly Administered)
                                                                        )
                                                                        )    Re: Docket No. 114

               CERTIFICATION OF COUNSEL REGARDING REVISED PROPOSED ORDER
               AUTHORIZING THE RETENTION AND EMPLOYMENT OF GIBSON, DUNN &
                CRUTCHER LLP AS ATTORNEYS FOR THE DEBTORS AND DEBTORS IN
                       POSSESSION EFFECTIVE AS OF THE PETITION DATE

                            On December 16, 2020, Northwest Hardwoods, Inc. and its affiliated debtors and

         debtors in possession in the above-captioned cases (collectively, the “Debtors”) filed the

         Application of Debtors for Entry of an Order Authorizing the Retention and Employment of Gibson

         Dunn & Crutcher LLP as Attorneys for the Debtors and Debtors in Possession Effective as of the

         Petition Date [Docket No. 114] (the “Application”), with the United States Bankruptcy Court for

         the District of Delaware (the “Court”).                The deadline to file objections or respond to the

         Application was established as December 30, 2020 at 4:00 p.m. (ET) (the “Objection Deadline”).

                            Prior to the Objection Deadline, the Debtors received informal comments to the

         Application from the Office of the United States Trustee for the District of Delaware (the “U.S.

         Trustee”). No other informal responses or objections to the Application were received.

                            Following discussions with the U.S. Trustee, the Debtors have agreed to a revised

         form of order (the “Revised Proposed Order”), a copy of which is attached hereto as Exhibit A,


         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
               Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313
               Broadway, Suite 300, Tacoma, WA 98402.
27541724.2
                      Case 20-13005-CSS          Doc 138      Filed 12/31/20   Page 2 of 14




         which resolves the U.S. Trustee’s concerns. For the convenience of the Court and other interested

         parties, a blackline comparing the Revised Proposed Order against the form of order filed with the

         Application is attached hereto as Exhibit B.

                        WHEREFORE, as the Debtors did not receive any objections or responses other

         than those described herein, and the U.S. Trustee does not object to entry of the Revised Proposed

         Order, the Debtors respectfully request that the Court enter the Revised Proposed Order without

         further notice or hearing at the Court’s earliest convenience.

         Dated: December 31, 2020                YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                                  /s/ Jacob D. Morton
                                                 Sean M. Beach (4070)
                                                 Jacob D. Morton (6684)
                                                 Rodney Square
                                                 1000 North King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 571-6600
                                                 Facsimile: (302) 571-1253
                                                 Email: sbeach@ycst.com
                                                         jmorton@ycst.com

                                                 GIBSON, DUNN & CRUTCHER LLP
                                                 David M. Feldman (admitted pro hac vice)
                                                 J. Eric Wise (admitted pro hac vice)
                                                 Matthew K. Kelsey (admitted pro hac vice)
                                                 Alan Moskowitz (admitted pro hac vice)
                                                 200 Park Avenue
                                                 New York, New York 10166
                                                 Tel:    (212) 351-4000
                                                 Fax:    (212) 351-4035
                                                 Email: dfeldman@gibsondunn.com
                                                         ewise@gibsondunn.com
                                                         mkelsey@gibsondunn.com
                                                         amoskowitz@gibsondunn.com

                                                 Proposed Counsel to the Debtors and Debtors in Possession




27541724.2

                                                          2
             Case 20-13005-CSS   Doc 138   Filed 12/31/20   Page 3 of 14




                                   EXHIBIT A

                                  Revised Order




27541724.2
                           Case 20-13005-CSS              Doc 138       Filed 12/31/20         Page 4 of 14




                             ERROR.IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


                                                                         )
             In re:                                                      )   Chapter 11
                                                                         )
             NORTHWEST HARDWOODS, INC., et al.,1                         )   Case No. 20-20-13005 (CSS)
                                                                         )
                                                          Debtors.       )   (Jointly Administered)
                                                                         )
                                                                         )   Re: Docket No. 114

           ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF GIBSON,
         DUNN & CRUTCHER LLP AS ATTORNEYS FOR THE DEBTORS AND DEBTORS IN
                   POSSESSION EFFECTIVE AS OF THE PETITION DATE

                      Upon the Application of Debtors for Entry of an Order Authorizing the Retention and

         Employment of Gibson, Dunn & Crutcher LLP as Attorneys for the Debtors and Debtors in

         Possession Effective as of the Petition Date (the “Application”)2 filed by the above-captioned

         affiliated debtors and debtors-in-possession (the “Debtors”); and the Court having found that it has

         jurisdiction over this matter pursuant to 28 U.S.C. §1334(b) and the Amended Standing Order of

         Reference from the United States District Court for the District of Delaware dated as of February

         29, 2012; and the Court having found that venue of these cases and the Application in this district

         is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having found that this matter is

         a core proceeding pursuant to 28 U.S.C. § 157(b); and that this Court may enter a final order

         consistent with Article III of the United States Constitution; and it appearing that notice of the

         Application has been given as set forth in the Application and that such notice is adequate and no




         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
               Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313
               Broadway, Suite 300, Tacoma, WA 98402.
         2
               All capitalized terms used and not defined herein shall have the meanings ascribed to them in the Application.
27533145.5

                                                                    1
                      Case 20-13005-CSS          Doc 138      Filed 12/31/20     Page 5 of 14




         other or further notice need be given; and the Court having reviewed the Application and having

         heard the statements in support of the relief requested therein at any hearing before this Court (the

         “Hearing”); and the Court having considered the Feldman Declaration and the Jeppson

         Declaration; and the Court having considered the First Day Declaration; and the Court being

         satisfied that Gibson Dunn has the capability and experience to provide the services described in

         the Application and that Gibson Dunn does not represent or hold an interest adverse to the Debtors

         or their estates; and the Court finding that Gibson Dunn is a “disinterested person” as defined in

         section 101(14) of the Bankruptcy Code and as required by section 327(a) of the Bankruptcy Code;

         and the Court having determined that the legal and factual basis set forth in the Application and at

         any Hearing establishes just cause for the relief granted herein; and after due deliberation and

         sufficient cause appearing therefor,

                IT IS HEREBY ORDERED THAT:

                1.   The Application is GRANTED as set forth herein.

                2.   The Debtors are authorized, pursuant to sections 327(a) and 330 of the Bankruptcy

         Code, Bankruptcy Rules 2014(a) and 2016, and Local Rules 2014-1 and 2016-1 to employ and

         retain Gibson Dunn as their counsel effective as of the Petition Date on the terms and conditions

         set forth in the Application and the Feldman Declaration as modified by this Order.

                3.   Gibson Dunn is authorized to render the following professional services to the

         Debtors:

                     a)     advising the Debtors with respect to their powers and duties as debtors in
                            possession in the continued management and operation of their businesses and
                            properties;

                     b)     advising and consulting on the conduct of the Chapter 11 Cases, including all
                            of the legal and administrative requirements of operating in chapter 11;

                     c)     attending meetings and negotiating with representatives of creditors and other
                            parties in interest;
27533145.5

                                                          2
                      Case 20-13005-CSS         Doc 138      Filed 12/31/20    Page 6 of 14




                     d)    taking all necessary actions to protect and preserve the Debtors’ estates,
                           including prosecuting actions on the Debtors’ behalf, defending any action
                           commenced against the Debtors, and representing the Debtors in negotiations
                           concerning litigation in which the Debtors are involved, including objections to
                           claims filed against the Debtors’ estates;

                     e)    preparing pleadings in connection with the Chapter 11 Cases, including
                           motions, applications, answers, orders, reports, and papers necessary or
                           otherwise beneficial to the administration of the Debtors’ estates;

                     f)    representing the Debtors in connection with obtaining authority to continue
                           using cash collateral and postpetition financing;

                     g)    advising the Debtors in connection with any potential sale of assets;

                     h)    appearing before the Court and any appellate courts to represent the interests of
                           the Debtors’ estates;

                     i)    advising the Debtors regarding tax matters;

                     j)    taking any necessary action on behalf of the Debtors to negotiate, prepare, and
                           obtain approval of a disclosure statement and confirmation of a chapter 11 plan
                           and all documents related thereto;

                     k)    preparing organizational documents and other corporate documents in
                           connection with the Debtors’ restructuring efforts; and

                     l)    performing all other necessary legal services for the Debtors in connection with
                           the prosecution of the Chapter 11 Cases, including, but not limited to:
                           (i) analyzing the Debtors’ leases and contracts and the assumption and
                           assignment or rejection thereof; (ii) analyzing the validity of liens against the
                           Debtors; and (iii) advising the Debtors on corporate and litigation matters.

                4.   Gibson Dunn shall file fee application(s) and be compensated in accordance with the

         procedures set forth in sections 330 and 331 of the Bankruptcy Code, applicable Bankruptcy Rules,

         the Local Rules and any other such procedures as may be fixed by order of this Court.

                5.   Gibson Dunn shall make a reasonable effort to comply with the Office of the United

         States Trustee’s requests for information and additional disclosures as set forth in the Appendix

         B-Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses

         Filed Under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases (in connection with both


27533145.5

                                                         3
                       Case 20-13005-CSS         Doc 138      Filed 12/31/20     Page 7 of 14




         the Application and all applications for compensation and reimbursement of expenses filed by

         Gibson Dunn in the Chapter 11 Cases).

                 6.   Gibson Dunn shall provide reasonable notice to the Debtors, the U.S. Trustee, and any

         official committee before implementing any periodic increase of Gibson Dunn’s hourly rates set

         forth in the Feldman Declaration, and shall file any such notice with the Court; provided however,

         that no such notice or filing shall be required in respect of Gibson Dunn’s rate increase effective

         January 1, 2021 as set forth in the Feldman Declaration; provided further, however, that the U.S.

         Trustee and the Debtors retain all rights to object to any rate increase on all grounds, including,

         but not limited to, the reasonableness standard provided in section 330 of the Bankruptcy Code,

         and the Court retains the right to review any rate increase pursuant to section 330 of the Bankruptcy

         Code.

                 7.   Gibson Dunn shall apply any remaining amount of the Retainer as of the time of

         allowance of Gibson Dunn’s final fee application in satisfaction of compensation and

         reimbursement awarded with respect to such application, and promptly pay to the Debtors’ estates

         any amount of the Retainer remaining after such application.

                 8.   Notwithstanding anything contained in any engagement letter between Gibson Dunn

         and the Debtors to the contrary, such engagement letter does not supersede the requirements of

         section 327(a) of the Bankruptcy Code that govern the retention of counsel for the Debtors. Gibson

         Dunn shall make all required disclosures and, in the event a material conflict arises, take all

         required actions to address and resolve the conflict.

                 9.   To the extent that there is any inconsistency among the Application, and the express

         terms of this Order, the express terms of this Order shall govern.

                 10. The terms of this Order shall be immediately effective and enforceable upon its entry.


27533145.5

                                                          4
                      Case 20-13005-CSS          Doc 138      Filed 12/31/20    Page 8 of 14




                11. The Debtors are authorized to take all steps necessary or appropriate to carry out the

         relief granted in this Order in accordance with the Application and the Feldman Declaration.

                12. This Court shall retain exclusive jurisdiction to hear and determine all matters

         arising from or related to the implementation, interpretation, or enforcement of this Order.




27533145.5

                                                          5
             Case 20-13005-CSS   Doc 138   Filed 12/31/20   Page 9 of 14




                                   EXHIBIT B

                                    Blackline




27541724.2
                          Case 20-13005-CSS              Doc 138        Filed 12/31/20        Page 10 of 14




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


                                                                         )
             In re:                                                      )   Chapter 11
                                                                         )
             NORTHWEST HARDWOODS, INC., et al.,1                         )   Case No. 20-20-13005 (CSS)
                                                                         )
                                                          Debtors.       )   (Jointly Administered)
                                                                         )
                                                                         )   Re: Docket No. __ 114

           ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF GIBSON,
         DUNN & CRUTCHER LLP AS ATTORNEYS FOR THE DEBTORS AND DEBTORS IN
                   POSSESSION EFFECTIVE AS OF THE PETITION DATE

                      Upon the Application of Debtors for Entry of an Order Authorizing the Retention and

         Employment of Gibson, Dunn & Crutcher LLP as Attorneys for the Debtors and Debtors in

         Possession Effective as of the Petition Date (the “Application”)2 filed by the above-captioned

         affiliated debtors and debtors-in-possession (the “Debtors”); and the Court having found that it has

         jurisdiction over this matter pursuant to 28 U.S.C. §1334(b) and the Amended Standing Order of

         Reference from the United States District Court for the District of Delaware dated as of February

         29, 2012; and the Court having found that venue of these cases and the Application in this district

         is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having found that this matter is

         a core proceeding pursuant to 28 U.S.C. § 157(b); and that this Court may enter a final order

         consistent with Article III of the United States Constitution; and it appearing that notice of the

         Application has been given as set forth in the Application and that such notice is adequate and no




         1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
               Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313
               Broadway, Suite 300, Tacoma, WA 98402.
         2     All capitalized terms used and not defined herein shall have the meanings ascribed to them in the Application.
27533145.5

                                                                    1
                      Case 20-13005-CSS         Doc 138       Filed 12/31/20    Page 11 of 14




         other or further notice need be given; and the Court having reviewed the Application and having

         heard the statements in support of the relief requested therein at any hearing before this Court (the

         “Hearing”); and the Court having considered the Feldman Declaration and the Jeppson

         Declaration; and the Court having considered the First Day Declaration; and the Court being

         satisfied that Gibson Dunn has the capability and experience to provide the services described in

         the Application and that Gibson Dunn does not represent or hold an interest adverse to the Debtors

         or their estates regarding the matters upon which Gibson Dunn is to be engaged; and the Court

         finding that Gibson Dunn is a “disinterested person” as defined in section 101(14) of the

         Bankruptcy Code and as required by section 327(a) of the Bankruptcy Code; and the Court having

         determined that the legal and factual basis set forth in the Application and at any Hearing

         establishes just cause for the relief granted herein; and the Court having determined that the relief

         sought in the Application is in the best interests of the Debtors and their estates; and after due

         deliberation and sufficient cause appearing therefor,

                IT IS HEREBY ORDERED THAT:

                1.   The Application is GRANTED as set forth herein.

                2.   The Debtors are authorized, pursuant to sections 327(a) and 330 of the Bankruptcy

         Code, Bankruptcy Rules 2014(a) and 2016, and Local Rules 2014-1 and 2016-1 to employ and

         retain Gibson Dunn as their counsel effective as of the Petition Date on the terms and conditions

         set forth in the Application and the Feldman Declaration as modified by this Order.

                3.   Gibson Dunn is authorized to render the following professional services to the

         Debtors:

                        a)      advising the Debtors with respect to their powers and duties as
                                debtors in possession in the continued management and operation of
                                their businesses and properties;


27533145.5

                                                          2
                     Case 20-13005-CSS         Doc 138       Filed 12/31/20   Page 12 of 14




                       b)      advising and consulting on the conduct of the Chapter 11 Cases,
                               including all of the legal and administrative requirements of
                               operating in chapter 11;

                       c)      attending meetings and negotiating with representatives of creditors
                               and other parties in interest;

                       d)      taking all necessary actions to protect and preserve the Debtors’
                               estates, including prosecuting actions on the Debtors’ behalf,
                               defending any action commenced against the Debtors, and
                               representing the Debtors in negotiations concerning litigation in
                               which the Debtors are involved, including objections to claims filed
                               against the Debtors’ estates;

                       e)      preparing pleadings in connection with the Chapter 11 Cases,
                               including motions, applications, answers, orders, reports, and papers
                               necessary or otherwise beneficial to the administration of the
                               Debtors’ estates;

                       f)      representing the Debtors in connection with obtaining authority to
                               continue using cash collateral and postpetition financing;

                       g)      advising the Debtors in connection with any potential sale of assets;

                       h)      appearing before the Court and any appellate courts to represent the
                               interests of the Debtors’ estates;

                       i)      advising the Debtors regarding tax matters;

                       j)      taking any necessary action on behalf of the Debtors to negotiate,
                               prepare, and obtain approval of a disclosure statement and
                               confirmation of a chapter 11 plan and all documents related thereto;

                       k)      preparing organizational documents and other corporate documents
                               in connection with the Debtors’ restructuring efforts; and

                       l)      performing all other necessary legal services for the Debtors in
                               connection with the prosecution of the Chapter 11 Cases, including,
                               but not limited to: (i) analyzing the Debtors’ leases and contracts
                               and the assumption and assignment or rejection thereof;
                               (ii) analyzing the validity of liens against the Debtors; and
                               (iii) advising the Debtors on corporate and litigation matters.

                4.   Gibson Dunn shall file fee application(s) and be compensated in accordance with the

         procedures set forth in sections 330 and 331 of the Bankruptcy Code, applicable Bankruptcy Rules,

         the Local Rules and any other such procedures as may be fixed by order of this Court.
27533145.5

                                                         3
                      Case 20-13005-CSS         Doc 138       Filed 12/31/20    Page 13 of 14




                 5.   Gibson Dunn shall make a reasonable effort to comply with the Office of the United

         States Trustee’s requests for information and additional disclosures as set forth in the Appendix

         B-Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses

         Filed Under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases (in connection with both

         the Application and all applications for compensation and reimbursement of expenses filed by

         Gibson Dunn in the Chapter 11 Cases).

                 6.   Gibson Dunn shall provide reasonable notice to the Debtors, the U.S. Trustee, and any

         official committee before implementing any periodic increase of Gibson Dunn’s hourly rates set

         forth in the Feldman Declaration, and shall file any such notice with the Court; provided however,

         that no such notice or filing shall be required in respect of Gibson Dunn’s rate increase effective

         January 1, 2021 as set forth in the Feldman Declaration; provided further, however, that the U.S.

         Trustee and the Debtors retain all rights to object to any rate increase on all grounds, including,

         but not limited to, the reasonableness standard provided in section 330 of the Bankruptcy Code,

         and the Court retains the right to review any rate increase pursuant to section 330 of the Bankruptcy

         Code.

                 7.   Gibson Dunn shall apply any remaining amount of the Retainer as of the time of

         allowance of Gibson Dunn’s final fee application in satisfaction of compensation and

         reimbursement awarded with respect to such application, and promptly pay to the Debtors’ estates

         any amount of the Retainer remaining after such application.

                 8.   Notwithstanding anything contained in any engagement letter between Gibson Dunn

         and the Debtors to the contrary, such engagement letter does not supersede the requirements of

         section 327(a) of the Bankruptcy Code that govern the retention of counsel for the Debtors. Gibson




27533145.5

                                                          4
                          Case 20-13005-CSS       Doc 138       Filed 12/31/20   Page 14 of 14




         Dunn shall make all required disclosures and, in the event a material conflict arises, take all

         required actions to address and resolve the conflict.

                  7.9. To the extent that there is any inconsistency among the Application, and the express

         terms of this Order, the express terms of this Order shall govern.

                  8.10.    The terms of this Order shall be immediately effective and enforceable upon its

         entry.

                  9.11.    The Debtors are authorized to take all steps necessary or appropriate to carry out

         the relief granted in this Order in accordance with the Application and the Feldman Declaration.

                  10.12. This Court shall retain exclusive jurisdiction to hear and determine all matters

         arising from or related to the implementation, interpretation, or enforcement of this Order.




27533145.5

                                                            5
